Case 8:20-cv-00335-JLS-JDE Document 29 Filed 08/06/20 Page 1 of 15 Page ID #:141



   1
   2
   3
   4
   5
   6
   7
   8                     IN THE UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10                                 SOUTHERN DIVISION
  11   FARYBORZ KOHANTEB,                            Case No.: 8:20-cv-00335-JLS (JDEx)
  12                Plaintiff,                       STIPULATED
  13   v.                                            PROTECTIVE ORDER
  14
       TRANSWORLD SYSTEMS, INC.; and
  15   EQUIFAX INFORMATION
  16   SERVICES, LLC,
  17               Defendants.
  18
  19
             Pursuant to the parties’ Stipulation (Dkt. 28), and good cause appearing
  20
       therefor, the Court finds and orders as follows.
  21
       1.    INTRODUCTION
  22
             1.1    PURPOSES AND LIMITATIONS
  23
             Discovery in this action is likely to involve production of confidential,
  24
       proprietary, or private information for which special protection from public
  25
       disclosure and from use for any purpose other than prosecuting this litigation may be
  26
       warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
  27
       the following Stipulated Protective Order. The parties acknowledge that this Order
  28
                                                 1
Case 8:20-cv-00335-JLS-JDE Document 29 Filed 08/06/20 Page 2 of 15 Page ID #:142



   1   does not confer blanket protections on all disclosures or responses to discovery and
   2   that the protection it affords from public disclosure and use extends only to the limited
   3   information or items that are entitled to confidential treatment under the applicable
   4   legal principles. The parties further acknowledge, as set forth in Section 11.3, below,
   5   that this Stipulated Protective Order does not entitle them to file confidential
   6   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
   7   followed and the standards that will be applied when a party seeks permission from
   8   the court to file material under seal.
   9         1.2     GOOD CAUSE STATEMENT
  10         The Parties seek protection for all confidential proprietary documents,
  11   testimony, transcripts and other materials in this action produced by any party or non-
  12   party and the information contained therein. The documents to be produced by
  13   Defendants contains critical information regarding their computer system involved
  14   in credit reporting. These defendants’ credit-reporting businesses rely on the use of
  15   their computer hardware and software. Defendants have worked hard and incurred
  16   great cost to update their computer hardware and software to create the best possible
  17   credit-reporting systems.
  18         In order to operate national credit reporting services, defendants Trans Union
  19   LLC (“Trans Union”), Equifax Information Services, LLC. (“Equifax”), and
  20   Experian Information Solutions, Inc. (“Experian”) had to design unique computer
  21   systems to process information received from tens of thousands of diverse lenders
  22   and other entities involved in the credit industry, from the public record and from
  23   other sources. Extremely sophisticated and unique computer software designs were
  24   necessary to allow these defendants to process that information in the form of credit
  25   reports as accurately as possible when a consumer applies for credit.             These
  26   defendants have spent hundreds of millions of dollars and countless hours of
  27   employee time developing their unique and sophisticated computer systems.
  28
                                                 -2-
Case 8:20-cv-00335-JLS-JDE Document 29 Filed 08/06/20 Page 3 of 15 Page ID #:143



   1         The sophistication of Experian, Equifax, and Trans Union’s separate computer
   2   systems is a major advantage for each in the marketplace. Were information about
   3   their highly sophisticated computer systems to get into the hands of competitors
   4   (including each other as defendants in this action), it would enable the competitors to
   5   enhance their own systems and, in so doing, remove the marketing edge currently
   6   enjoyed by each of them. Similarly, were information about the design and workings
   7   of those systems to get into the hands of a would-be competitor, it would greatly
   8   facilitate that would-be competitor's efforts to develop its own sophisticated
   9   computer system. Each of these would have a serious financial impact on these
  10   defendants. Were this same type of information to get into criminal hands, it would
  11   facilitate the efforts of those who seek to improperly access these defendants’ files
  12   on consumers and perpetrate identity fraud. It would also facilitate the efforts of
  13   those who seek to make changes to information in consumers’ files. In addition to
  14   impairing the privacy of consumers, such actions could lead to a loss of confidence
  15   in these defendants. This loss of confidence, critical in the credit reporting business,
  16   could put these defendants out of business.
  17         Finally, Plaintiff and Defendants will be disclosing Plaintiffs’ sensitive
  18   personal information, and confidential information of other individuals may also be
  19   disclosed. It is extremely important that this information remain protected and not
  20   be readily available due to the dangers of identity theft.
  21   2.    DEFINITIONS
  22         2.1    Action: Faryborz Kohanteb v. Transworld Systems, Inc., et al., pending
  23   in the United States District Court for the Central District of California, bearing Case
  24   No. 8:20-cv-00335-JLS-JDE.
  25         2.2    Challenging Party: a Party or Non-Party that challenges the designation
  26   of information or items under this Order.
  27
  28
                                                 -3-
Case 8:20-cv-00335-JLS-JDE Document 29 Filed 08/06/20 Page 4 of 15 Page ID #:144



   1          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
   2   how it is generated, stored or maintained) or tangible things that qualify for protection
   3   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
   4   Cause Statement.
   5          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
   6   their support staff).
   7          2.5    Designating Party: a Party or Non-Party that designates information or
   8   items that it produces in disclosures or in responses to discovery as
   9   “CONFIDENTIAL.”
  10          2.6    Disclosure or Discovery Material: all items or information, regardless
  11   of the medium or manner in which it is generated, stored, or maintained (including,
  12   among other things, testimony, transcripts, and tangible things), that are produced or
  13   generated in disclosures or responses to discovery in this matter.
  14          2.7    Expert: a person with specialized knowledge or experience in a matter
  15   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  16   an expert witness or as a consultant in this Action.
  17          2.8    House Counsel: attorneys who are employees of a party to this Action.
  18   House Counsel does not include Outside Counsel of Record or any other outside
  19   counsel.
  20          2.9    Non-Party: any natural person, partnership, corporation, association, or
  21   other legal entity not named as a Party to this action.
  22          2.10 Outside Counsel of Record: attorneys who are not employees of a party
  23   to this Action but are retained to represent or advise a party to this Action and have
  24   appeared in this Action on behalf of that party or are affiliated with a law firm, which
  25   has appeared on behalf of that party, and includes support staff.
  26
  27
  28
                                                 -4-
Case 8:20-cv-00335-JLS-JDE Document 29 Filed 08/06/20 Page 5 of 15 Page ID #:145



   1         2.11 Party: any party to this Action, including all of its officers, directors,
   2   employees, consultants, retained experts, and Outside Counsel of Record (and their
   3   support staffs).
   4         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   5   Discovery Material in this Action.
   6         2.13 Professional Vendors: persons or entities that provide litigation support
   7   services (e.g., photocopying, videotaping, translating, preparing exhibits or
   8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   9   and their employees and subcontractors.
  10         2.14 Protected Material:       any Disclosure or Discovery Material that is
  11   designated as “CONFIDENTIAL.”
  12         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  13   from a Producing Party.
  14   3.    SCOPE
  15         The protections conferred by this Stipulation and Order cover not only
  16   Protected Material (as defined above), but also (1) any information copied or
  17   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  18   compilations of Protected Material; and (3) any testimony, conversations, or
  19   presentations by Parties or their Counsel that might reveal Protected Material.
  20         Any use of Protected Material at trial will be governed by the orders of the trial
  21   judge. This Order does not govern the use of Protected Material at trial.
  22   4.    DURATION
  23         Even after final disposition of this litigation, the confidentiality obligations
  24   imposed by this Order shall remain in effect until a Designating Party agrees
  25   otherwise in writing or a court order otherwise directs. Final disposition shall be
  26   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  27   or without prejudice; and (2) final judgment herein after the completion and
  28
                                                -5-
Case 8:20-cv-00335-JLS-JDE Document 29 Filed 08/06/20 Page 6 of 15 Page ID #:146



   1   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   2   including the time limits for filing any motions or applications for extension of time
   3   pursuant to applicable law.
   4   5.    DESIGNATING PROTECTED MATERIAL
   5         5.1    Exercise of Restraint and Care in Designating Material for Protection.
   6   Each Party or Non-Party that designates information or items for protection under
   7   this Order must take care to limit any such designation to specific material that
   8   qualifies under the appropriate standards. The Designating Party must designate for
   9   protection only those parts of material, documents, items, or oral or written
  10   communications that qualify so that other portions of the material, documents, items,
  11   or communications for which protection is not warranted are not swept unjustifiably
  12   within the ambit of this Order.
  13         Mass, indiscriminate, or routinized designations are prohibited. Designations
  14   that are shown to be clearly unjustified or that have been made for an improper
  15   purpose (e.g., to unnecessarily encumber the case development process or to impose
  16   unnecessary expenses and burdens on other parties) may expose the Designating
  17   Party to sanctions.
  18         If it comes to a Designating Party’s attention that information or items that it
  19   designated for protection do not qualify for protection, that Designating Party must
  20   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  21         5.2    Manner and Timing of Designations. Except as otherwise provided in
  22   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  23   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  24   under this Order must be clearly so designated before the material is disclosed or
  25   produced.
  26         Designation in conformity with this Order requires:
  27
  28
                                                -6-
Case 8:20-cv-00335-JLS-JDE Document 29 Filed 08/06/20 Page 7 of 15 Page ID #:147



   1         (a)     for information in documentary form (e.g., paper or electronic
   2   documents, but excluding transcripts of depositions or other pretrial or trial
   3   proceedings), that the Producing Party affix at a minimum, the legend
   4   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   5   contains protected material. If only a portion or portions of the material on a page
   6   qualifies for protection, the Producing Party also must clearly identify the protected
   7   portion(s) (e.g., by making appropriate markings in the margins).
   8               A Party or Non-Party that makes original documents available for
   9   inspection need not designate them for protection until after the inspecting Party has
  10   indicated which documents it would like copied and produced. During the inspection
  11   and before the designation, all of the material made available for inspection will be
  12   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
  13   it wants copied and produced, the Producing Party must determine which documents,
  14   or portions thereof, qualify for protection under this Order. Then, before producing
  15   the specified documents, the Producing Party must affix the “CONFIDENTIAL
  16   legend” to each page that contains Protected Material. If only a portion or portions of
  17   the material on a page qualifies for protection, the Producing Party also must clearly
  18   identify the protected portion(s) (e.g., by making appropriate markings in the
  19   margins).
  20         (b)     for testimony given in depositions that the Designating Party identify
  21   the Disclosure or Discovery Material on the record, before the close of the deposition
  22   all protected testimony.
  23         (c)     for information produced in some form other than documentary and for
  24   any other tangible items, that the Producing Party affix in a prominent place on the
  25   exterior of the container or containers in which the information is stored the legend
  26   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  27
  28
                                                -7-
Case 8:20-cv-00335-JLS-JDE Document 29 Filed 08/06/20 Page 8 of 15 Page ID #:148



   1   protection, the Producing Party, to the extent practicable, shall identify the protected
   2   portion(s).
   3         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
   4   failure to designate qualified information or items does not, standing alone, waive the
   5   Designating Party’s right to secure protection under this Order for such material.
   6   Upon timely correction of a designation, the Receiving Party must make reasonable
   7   efforts to assure that the material is treated in accordance with the provisions of this
   8   Order.
   9   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  10         6.1     Timing of Challenges.      Any Party or Non-Party may challenge a
  11   designation of confidentiality at any time that is consistent with the Court’s
  12   Scheduling Order.
  13         6.2     Meet and Confer.     The Challenging Party will initiate the dispute
  14   resolution process under Local Rule 37.1 et seq. or follow the procedures for
  15   informal, telephonic discovery hearings on the Court's website.
  16         6.3     The burden of persuasion in any such challenge proceeding shall be on
  17   the Designating Party. Frivolous challenges, and those made for an improper purpose
  18   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  19   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  20   or withdrawn the confidentiality designation, all parties shall continue to afford the
  21   material in question the level of protection to which it is entitled under the Producing
  22   Party’s designation until the Court rules on the challenge.
  23         6.4     If written agreement is reached confirming or waiving the
  24   CONFIDENTIAL designation as to any documents or testimony subject to the
  25   objection, the designating party shall serve on all parties a notice specifying the
  26   documents and the nature of the agreement. If any party disputes the other party’s
  27   designation of a document as confidential, the burden of proof resides with the party
  28
                                                -8-
Case 8:20-cv-00335-JLS-JDE Document 29 Filed 08/06/20 Page 9 of 15 Page ID #:149



   1   asserting confidentiality to prove that it deserves such treatment. The party who
   2   marked the document as confidential shall seek a protective order from the Court to
   3   maintain the Confidential designation within 30 days following the Parties meet and
   4   confer. Until the court rules on the challenge, all parties must continue to treat the
   5   materials as Confidential Information under the terms of this Order.
   6
   7   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   8         7.1    Basic Principles. A Receiving Party may use Protected Material that is
   9   disclosed or produced by another Party or by a Non-Party in connection with this
  10   Action only for prosecuting, defending, or attempting to settle this Action. Such
  11   Protected Material may be disclosed only to the categories of persons and under the
  12   conditions described in this Order. When the Action has been terminated, a Receiving
  13   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
  14         Protected Material must be stored and maintained by a Receiving Party at a
  15   location and in a secure manner that ensures that access is limited to the persons
  16   authorized under this Order.
  17         7.2    Disclosure of “CONFIDENTIAL” Information or Items.                Unless
  18   otherwise ordered by the court or permitted in writing by the Designating Party, a
  19   Receiving    Party   may       disclose   any   information   or   item    designated
  20   “CONFIDENTIAL” only to:
  21                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  22   well as employees of said Outside Counsel of Record to whom it is reasonably
  23   necessary to disclose the information for this Action;
  24                (b) the officers, directors, and employees (including House Counsel) of
  25   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  26
  27
  28
                                                 -9-
Case 8:20-cv-00335-JLS-JDE Document 29 Filed 08/06/20 Page 10 of 15 Page ID #:150



   1                (c) Experts (as defined in this Order) of the Receiving Party to whom
   2   disclosure is reasonably necessary for this Action and who have signed the
   3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4                (d) the Court and its personnel;
   5                (e) court reporters and their staff;
   6                (f) professional jury or trial consultants, mock jurors, and Professional
   7   Vendors to whom disclosure is reasonably necessary for this Action and who have
   8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   9                (g) the author or recipient of a document containing the information or
  10   a custodian or other person who otherwise possessed or knew the information;
  11                (h) during their depositions, witnesses, and attorneys for witnesses, in
  12   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
  13   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
  14   will not be permitted to keep any confidential information unless they sign the
  15   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  16   agreed by the Designating Party or ordered by the court. Pages of transcribed
  17   deposition testimony or exhibits to depositions that reveal Protected Material may be
  18   separately bound by the court reporter and may not be disclosed to anyone except as
  19   permitted under this Stipulated Protective Order; and
  20                (i) any mediator or settlement officer, and their supporting personnel,
  21   mutually agreed upon by any of the parties engaged in settlement discussions.
  22   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  23   IN OTHER LITIGATION
  24         If a Party is served with a subpoena or a court order issued in other litigation
  25   that compels disclosure of any information or items designated in this Action as
  26   “CONFIDENTIAL,” that Party must:
  27
  28
                                                - 10 -
Case 8:20-cv-00335-JLS-JDE Document 29 Filed 08/06/20 Page 11 of 15 Page ID #:151



   1                (a)   promptly notify in writing the Designating Party.               Such
   2   notification will include a copy of the subpoena or court order;
   3                (b) promptly notify in writing the party who caused the subpoena or
   4   order to issue in the other litigation that some or all of the material covered by the
   5   subpoena or order is subject to this Protective Order. Such notification will include
   6   a copy of this Stipulated Protective Order; and
   7                (c)   cooperate with respect to all reasonable procedures sought to be
   8   pursued by the Designating Party whose Protected Material may be affected.
   9         If the Designating Party timely seeks a protective order, the Party served with
  10   the subpoena or court order shall not produce any information designated in this
  11   action as “CONFIDENTIAL” before a determination by the court from which the
  12   subpoena or order issued, unless the Party has obtained the Designating Party’s
  13   permission. The Designating Party shall bear the burden and expense of seeking
  14   protection in that court of its confidential material and nothing in these provisions
  15   should be construed as authorizing or encouraging a Receiving Party in this Action
  16   to disobey a lawful directive from another court.
  17   9.    A    NON-PARTY’S         PROTECTED          MATERIAL       SOUGHT       TO    BE
  18   PRODUCED IN THIS LITIGATION
  19                (a) The terms of this Order are applicable to information produced by a
  20   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  21   produced by Non-Parties in connection with this litigation is protected by the
  22   remedies and relief provided by this Order. Nothing in these provisions should be
  23   construed as prohibiting a Non-Party from seeking additional protections.
  24                (b) In the event that a Party is required, by a valid discovery request, to
  25   produce a Non-Party’s confidential information in its possession, and the Party is
  26   subject to an agreement with the Non-Party not to produce the Non-Party’s
  27   confidential information, then the Party shall:
  28
                                               - 11 -
Case 8:20-cv-00335-JLS-JDE Document 29 Filed 08/06/20 Page 12 of 15 Page ID #:152



   1                   (1) promptly notify in writing the Requesting Party and the Non-
   2   Party that some or all of the information requested is subject to a confidentiality
   3   agreement with a Non-Party;
   4                   (2) promptly provide the Non-Party with a copy of the Stipulated
   5   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   6   specific description of the information requested; and
   7                   (3) make the information requested available for inspection by the
   8   Non-Party, if requested.
   9                (c) If the Non-Party fails to seek a protective order from this court within
  10   14 days of receiving the notice and accompanying information, the Receiving Party
  11   may produce the Non-Party’s confidential information responsive to the discovery
  12   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  13   not produce any information in its possession or control that is subject to the
  14   confidentiality agreement with the Non-Party before a determination by the court.
  15   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  16   of seeking protection in this court of its Protected Material.
  17         Absent a court order to the contrary, the Non-Party will bear the burden and
  18   expense of seeking protection in this court of its Protected Material.
  19   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  20         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  21   Protected Material to any person or in any circumstance not authorized under this
  22   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  23   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  24   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  25   persons to whom unauthorized disclosures were made of all the terms of this Order,
  26   and (d) request such person or persons to execute the “Acknowledgment and
  27   Agreement to Be Bound” that is attached hereto as Exhibit A.
  28
                                                - 12 -
Case 8:20-cv-00335-JLS-JDE Document 29 Filed 08/06/20 Page 13 of 15 Page ID #:153



   1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   2   PROTECTED MATERIAL
   3         When a Producing Party gives notice to Receiving Parties that certain
   4   inadvertently produced material is subject to a claim of privilege or other protection,
   5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   7   may be established in an e-discovery order that provides for production without prior
   8   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   9   parties reach an agreement on the effect of disclosure of a communication or
  10   information covered by the attorney-client privilege or work product protection, the
  11   parties may incorporate their agreement in the stipulated protective order submitted
  12   to the court.
  13   12.   MISCELLANEOUS
  14         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  15   person to seek its modification by the Court in the future.
  16         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  17   Protective Order no Party waives any right it otherwise would have to object to
  18   disclosing or producing any information or item on any ground not addressed in this
  19   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  20   ground to use in evidence of any of the material covered by this Protective Order.
  21         12.3 Filing Protected Material. Filing Protected Material. A Party that seeks
  22   to file under seal any Protected Material must comply with Civil Local Rule 79-5.
  23   Protected Material may only be filed under seal pursuant to a court order authorizing
  24   the sealing of the specific Protected Material at issue. If a Party's request to file
  25   Protected Material under seal is denied by the court, then the Receiving Party may
  26   file the information in the public record unless otherwise instructed by the court.
  27   13.   FINAL DISPOSITION
  28
                                               - 13 -
Case 8:20-cv-00335-JLS-JDE Document 29 Filed 08/06/20 Page 14 of 15 Page ID #:154



   1         After the final disposition of this Action, as defined in paragraph 4, within 60
   2   days of a written request by the Designating Party, each Receiving Party must return
   3   all Protected Material to the Producing Party or destroy such material. As used in this
   4   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   5   summaries, and any other format reproducing or capturing any of the Protected
   6   Material. Whether the Protected Material is returned or destroyed, the Receiving
   7   Party must submit a written certification to the Producing Party (and, if not the same
   8   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   9   (by category, where appropriate) all the Protected Material that was returned or
  10   destroyed and (2)affirms that the Receiving Party has not retained any copies,
  11   abstracts, compilations, summaries or any other format reproducing or capturing any
  12   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  13   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  14   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  15   reports, attorney work product, and consultant and expert work product, even if such
  16   materials contain Protected Material. Any such archival copies that contain or
  17   constitute Protected Material remain subject to this Protective Order as set forth in
  18   Section 4 (DURATION).
  19         14.    Any violation of this Order may be punished by any and all appropriate
  20   measures including, without limitation, contempt proceedings and/or monetary
  21   sanctions.
  22
             FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  23
  24
       DATED: August 06, 2020
  25
                                              _________________________________
  26
                                              JOHN D. EARLY
  27                                          United States Magistrate Judge
  28
                                               - 14 -
Case 8:20-cv-00335-JLS-JDE Document 29 Filed 08/06/20 Page 15 of 15 Page ID #:155



   1                         EXHIBIT “A”
   2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

   3   I, _____________________________________________________ [full name] of
   4   ___________________________________________________[full                     address],
   5   declare under penalty of perjury that I have read in its entirety and understand the
   6   Stipulated Protective Order that was issued by the United States District Court for the
   7   Central District of California on August 6, 2020 in the case of Faryborz Kohanteb v.
   8   Transworld Systems, Inc., et al., United States District Court for the Central District
   9   of California, Case No. 8:20-cv-00335-JLS-JDE. I agree to comply with and to be
  10   bound by all the terms of this Stipulated Protective Order and I understand and
  11   acknowledge that failure to so comply could expose me to sanctions and punishment
  12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
  13   any information or item that is subject to this Stipulated Protective Order to any
  14   person or entity except in strict compliance with the provisions of this Order.
  15         I further agree to submit to the jurisdiction of the United States District Court
  16   for the Central District of California for the purpose of enforcing the terms of this
  17   Stipulated Protective Order, even if such enforcement proceedings occur after
  18   termination of this action.
  19         I hereby appoint _____________________________________ [full name] of
  20   __________________________________ [full address and telephone number] as
  21   my California agent for service of process in connection with this action or any
  22   proceedings related to enforcement of this Stipulated Protective Order.
  23   Date: ___________________________________________________________
  24   City and State where signed: _________________________________________
  25   Printed name: _____________________________________________________
  26   Signature: ________________________________________________________

  27
  28
                                               - 15 -
